UNITED STATES BANKRUPTCY COUR                               HEARING DATE: MARCH 4, 2021
SOUTHERN DISTRICT OF NEW YORK                               HEARING TIME:9:00 A.M.
----------------------------------------------------------X
 In re
         Gail Spangler
                                                               CASE NO. 19-13276
                                  Debtor.                      CHAPTER 13

----------------------------------------------------------X

                         NOTICE OF HEARING ON FEE APPLICATION

         NOTICE IS HEREBY GIVEN, pursuant to 11 U.S.C. §§ 330 and 331, Rule 2016(a) of

the Federal Rules of Bankruptcy Procedure and Local Rule 2016-1, that the following Fee

Application has been filed in the amount of $4,775.50 incurred during the period of October 23,

2019 through December 30, 2020 and that a hearing shall be held before the Honorable Cecilia G.

Morris at the U.S. Bankruptcy Court, Southern District of New York, One Bowling Green, New

York, NY 10004 on March 04, 2021 at 9:00am, or as soon thereafter as counsel can be heard.

         Objections to the foregoing request may be heard at the hearing before the allowance is

determined. Objections to the compensation requested above must be filed with the Court and

served so as to be received no later than seven (7) days before the above-listed hearing date, upon

Cabanillas & Associates, P.C., Attn: Lauren Osa, Esq., 120 Bloomingdale Road, Suite 400, White

Plains, NY 10605.

Dated: White Plains, NY
       January 19, 2021                                       /s/Lauren Osa
                                                    By:       Lauren Osa, Esq.
                                                              CABANILLAS & ASSOCIATES, P.C.
                                                              Attorney for the Debtor
                                                              120 Bloomingdale Road, Suite 400
                                                              White Plains, NY 10605
                                                              (914) 418-2053
                                                              Losa@cabanillaslaw.com




{01840659 /1 }
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
 In re
         Gail Spangler
                                                              CASE NO. 19-13276
                                 Debtor.                      CHAPTER 13

----------------------------------------------------------X
                        FEE APPLICATION BY CABANILLAS & ASSOCIATES, P.C.,
                     FOR THE ALLOWANCE OF LEGAL FEES FOR THE PERIOD OF
                                  OCTOBER 23, 2019 TO DECEMBER 30, 2020

TO: THE HONORABLE CECILIA G. MORRIS
    UNITED STATES BANKRUPTCY COURT

         Cabanillas & Associates, P.C., (the “Applicant”), counsel to the Debtor, Gail Spangler

(hereafter, the “Debtor”), in these proceedings hereby makes this application for the allowance of

legal fees pursuant to 11 U.S.C. §§ 330 and 331, F.R.B.P. 2016(a) and Local Bankruptcy Rule

2016-1, in the amount of $$4,775.50, incurred during the period of October 13, 2019 through

December 30, 2020 and in support thereof, respectfully presents:

         1. Gail Spangler (the “Debtor”) filed a voluntary Chapter 13 petition pursuant to

11 U.S.C. 101 et. Seq. on October 16, 2019.

         2. This Court has jurisdiction pursuant to 28 U.S.C. Sections 1408 and 1409. This is a

core proceeding pursuant to 11 U.S.C. Sections 330 and 331.

          3.     The Application for compensation is made for the period from October 23, 2019

through and including December 30, 2020. (“Fee Period”) See Exhibit “A” reflecting a breakdown

of the time spent and the legal services performed for the legal fee charge in this case.

         4.      On April 23, 2020, mortgage lender Select Portfolio Servicing, Inc. filed a Motion

for Relief from Stay for the property located at 415 E 37th Street, Unit 30G, New York, NY 10016.




{01840659 /1 }
         5.      On May 12, 2020 our office requested a reinstatement and payoff amount for

Debtors loan with Select Portfolio Servicing, Inc.

         6.      On July 1, 2020, Debtor’s counsel filed an opposition to the Motion for Relief from

Stay.

         7.      On July 23, 2020, the Creditor’s Meeting was held and closed.

         8.      On August 11, 2020 our office amended the Chapter 13 Plan, per the request of the

Trustee.

         9.      On August 13, 2020 our office appeared in court in reference to the Motion for

Relief from Stay filed by Select Portfolio Servicing, Inc. Honorable Judge Morris suggested to

work out a conditional order to settle the Motion for Relief.

         10.     On September 24, 2020 our office appeared in court in reference to the confirmation

hearing and Trustee requested additional documents.

         11.     Since August, 2020 after the Motion for Relief appearance, our office has been in

constant communication with counsel of Select Portfolio Servicing, Inc. to work out a conditional

order and agree on a down payment to be applied towards Debtor’s post-petition mortgage arrears

and an agreement was reached on or about October 16, 2020.

         12.     On October 29, 2020 our office appeared in court in reference to the Motion for

Relief filed by Select Portfolio Servicing, Inc., counsel for creditor advised Honorable Judge

Morris that we have reached an agreement and counsel was waiting for approval of conditional

order.

         13.     On or about November 15, 2020 our office received conditional order from lenders

counsel.




{01840659 /1 }
         14.     Our office reviewed the conditional order with the Debtor and our office signed the

conditional order and sent it to lenders counsel on November 30, 2020.

         15.     Depending on the staff member, hourly rates are as follows:

                     a.   Administrative Assistant - $75.00
                     b.   Legal Assistant - $90.00
                     c.   Paralegal - $175.00 - $200.00
                     d.   Attorney - $350.00 - $450.00

         16. During the Fee Period, the Applicant performed legal services which included but

were not limited to the following legal services:

                 a. Advising the Debtor on its duties as a Debtor;
                 b. Assisting with the preparation of schedules, compilation of documents and the
                    meeting of creditors;
                 c. Numerous meetings and telephonic conferences with the debtor and other third
                    parties in interest regarding the bankruptcy;
                 d. Reviewing and advising the debtor as to the filed claims of particular creditors;
                 e. Preparation and the prosecution of Motions and Objections;
                 f. Review of all pleadings filed in this case and the formulation of responses and
                    amendments as needed
                 g. Attendance at confirmation hearings and miscellaneous motion hearings, as
                    necessary; and
                 h. Resolution of all other issues related to this case.

         17. The total hours billed pre-petition and post-petition in this case is 25.4 hours resulting

in a total fee of $6,525.50 less $1,750.00 paid by Debtor prior to filing to equal $4,775.50. A fee is

now sought to be paid in the amount of $4,775.50.

         18. All Services for which compensation is requested were performed for or on behalf of

the Debtor and not any other person.

         19. Applicant has not entered into any agreement to fix fees or to share in compensation

as prohibited by 18 U.S.C. §155 and 11 U.S.C. §504.

         20. The services rendered by Applicant were beneficial to Debtor, were necessary to the

administration of the estate, and were beneficial to the estate in accordance with 11 U.S.C. §

330(a)(4)(B).



{01840659 /1 }
         21. Applicant respectfully submits, in light of the difficulty of the matters involved, the

complexity of the issues presented, the significant time spent on the negotiation of the motion for relief

from stay and conditional order, that the reasonable value of the services rendered is not less than the

amounts billed.



         WHEREFORE, Applicant seeks entry of an Order allowing Applicant’s fees in the amount of

$4,775.50 with the fees to be paid by the Debtor through her Chapter 13 plan; and granting such other

and further relief as is just and proper.

Dated: White Plains, NY
       January 19, 2021                          /s/Lauren Osa_______
                                                 By:     Lauren Osa, Esq.
                                                         CABANILLAS & ASSOCIATES, P.C.
                                                         Attorney for the Debtor
                                                         120 Bloomingdale Road, Suite 400
                                                         White Plains, NY 10605
                                                         (914) 418-2053




{01840659 /1 }
